     Case 3:20-cv-00684-MMD-WGC Document 8 Filed 01/19/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     JOHN LUCKETT,                                    Case No. 3:20-cv-00684-MMD-WGC

7                                  Petitioner,                        ORDER
             v.
8
      STATE OF NEVADA,
9
                               Respondents.
10

11          On December 19, 2020, Petitioner John Luckett, then a prisoner in custody of the

12   Nevada Department of Corrections (“NDOC”), initiated action to correct an illegal

13   sentence in violation of his Fifth and Fourteenth Amendment constitutional rights, with an

14   application to proceed in forma pauperis. (ECF Nos. 1, 1-1.) On January 15, 2021, while

15   the case was awaiting screening, Respondents filed a suggestion of death on the record.

16   (ECF No. 7.)

17          If Plaintiff was seeking non-habeas relief, pursuant to Federal Rule of Civil

18   Procedure 25(a)(1), “[i]f a party dies and the claim is not extinguished, the court may order

19   substitution of the proper party. A motion for substitution may be made by any party or by

20   the decedent’s successor or representative. If the motion is not made within 90 days after

21   service of a statement noting the death, the action by or against the decedent must be

22   dismissed.” Fed. R. Civ. P. 25(a)(1). As such, if there is no motion for substitution within

23   90 days of the date of this order, the Court will dismiss the case.

24   ///

25   ///

26   ///

27   ///

28   ///
     Case 3:20-cv-00684-MMD-WGC Document 8 Filed 01/19/21 Page 2 of 2


1          In the meantime, the Court denies the pending motion (ECF No. 1) as moot with

2    leave for the moving party to request reinstatement of their motion within seven days from

3    the Court’s order granting any motion to substitute the proper party.

4          DATED THIS 19th Day of January 2021.

5

6
                                              MIRANDA M. DU
7                                             CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
